Title: To John Adams from United States House of Representatives, 23 April 1790
From: United States House of Representatives
To: Adams, John


				
					Mr. President: 
					April 23, 1790
				
				The House of Representatives agree to the amendments of the Senate, to the bill, entitled “An act for regulating the military establishment of the United States,” with an amendment to the 8th amendment of the 5th section, by inserting the words “twenty-four,” instead of “eighteen,” proposed by the Senate to be inserted.
				
					
				
				
			